Case 5:21-cv-00045 Document1 Filed on 04/27/21 in TXSD Page 1 of 17

United States Courts
Southem District of T
FILED oxas

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT LAREDO DIVISION APR 27 2021 DJM
Nathan Ochsner, Clerk
ISMAEL RINCON, Case No.: Laredo Division
Plaintiff, PLAINTIFFS ORIGINAL
vs. COMPLAINT FOR DEPRIVATION

OF CIVIL RIGHTS UNDER USC

ERNESTO ELIZONDO, III, in his TITLE 42 § 1983

individual and official capacities,
CITY OF LAREDO, TEXAS,

EXHIBITS 1-4 attached hereto
and incorporated herein

Defendants, DEMAND FOR TRIAL BY JURY

New Nene Nee Nee” ee ee” eee nee ee” nee” ee” ee”

 

PLAINTIFFS’ ORIGNAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW, Plaintiff Ismael Rincon, in propia persona in the above-titled
cause, hereby files this, his Original Complaint for deprivation of certain of his
guaranteed and protected civil rights relating to the 1** and 4th Amendments.
This complaint for said civil rights violations is brought against all captioned

Defendants and is, hereby brought before this honorable court
HI
//
HI
Hf

Hf

Plaintiffs’ Original Complaint for Civil Rights Violations — USC Title 42 § 1983 Page 1
Case 5:21-cv-00045 Document1 Filed on 04/27/21 in TXSD Page 2 of 17

I. JURISDICTION AND VENUE

1. Causes of Action of this complaint arise under 42 U.S.C. §1983 (Civil

Action for Deprivation of Rights). The jurisdiction of this court is founded on

federal question jurisdiction, 28 U.S.C. §1331, this court also has original

jurisdiction pursuant to 28 U.S.C. §1343.

2. Venue is proper because all events giving rise to Plaintiffs’ causes of action

occurred within this district, as provided in 28 U.S.C. § 1391(b)(2).

Il. PARTIES

3. Plaintiff ISMAEL RINCON, hereinafter “RINCON”, at all times relevant

herein, was domiciled in the State of Texas.

4. Plaintiffis informed and believes that Defendant, ERNESTO ELIZONDO,

III, hereinafter “ELIZONDO”, is a sworn Peace Officer for the City of Laredo

in the State of Texas, and at all times relevant to this complaint, was acting as

an employed, compensated, enriched and rewarded employee for defendant

City of Laredo. ELIZONDO is being sued in his individual and official

capacities.

Plaintiffs’ Original Complaint for Civil Rights Violations — USC Title 42 § 1983 Page 2
Case 5:21-cv-00045 Document1 Filed on 04/27/21 in TXSD Page 3 of 17

5. Plaintiff is informed and believe that Defendant, City of Laredo, through

this complaint and hereafter “LAREDO”, is an incorporated municipality

within Webb County in the State of Texas, and can be sued as such person

specific to this lawsuit.

il. GENERAL FACTUAL ALLEGATION

 

6. RINCON and his family own 2 plots of land along the northern shoreline

of the Rio Grande River in Laredo, Texas. These properties are considered to

be on the U.S. and Mexican border on the U.S. side (see Exhibit 1).

7. In mid-March of 2018, RINCON who operates a cleaning business,

returned home from being out of the area to this property. He walked across

the street from the first property where a church is located to the second of

these properties, the vacant lot where his large flatbed truck was parked.

RINCON observed that the truck had been vandalized.

8. Several days later, RINCON returned home to find that the truck had

been further vandalized and shortly thereafter made a report of this vandalism

to the Laredo Police Department. RINCON believed that in order to reduce any

Plaintiffs’ Original Complaint for Civil Rights Violations — USC Title 42 § 1983 Page 3
Case 5:21-cv-00045 Document1 Filed on 04/27/21 in TXSD Page 4 of 17

further vandalism or trespass he would begin patrolling his property when he

returned home from his work.

9. Daily from mid-March anywhere between 10:00 p.m. and 2:00 a.m.

RINCON would take his .22 caliber rifle and use his phone as a flashlight, walk

from his home on the first property across the street to the second property and

walk his property interior. RINCON made no encounters during his patrols.

10. On April 27%», 2019 at approximately 12:20 a.m., RINCON arrived home

and put his rifle over his shoulder using the sling positioning the rifle in front

of his body with the muzzle aimed towards the ground. RINCON then crossed

the street and walked towards the truck with his phone flashlight on.

11. As RINCON was looking into his truck using his flashlight to aid viewing

the interior, a car drove onto his property and towards him with the headlights

aimed directly at RINCON and his truck. RINCON observed this stated that

to be the police cruiser driven by ELIZONDO with no emergency lights

activated. This encounter would be recorded as Event No. 4260026 — traffic

violation and failure to ID, see Exhibit 2; no citation was ever issued.

Plaintiffs’ Original Complaint for Civil Rights Violations — USC Title 42 § 1983 Page 4
Case 5:21-cv-00045 Document1 Filed on 04/27/21 in TXSD Page 5 of 17

12. ELIZONDO approached to within 6 feet of RINCON and asked if RINCON

was with BORDER PATROL to which RINCON replied “No”. RINCON stated

that this was his property that he was patrolling. ELIZONDO, stated that this

was a city park, then asked for RINCON to produce identification. At this

point, RINCON stated “no” that he was not required by any law to do so and

he was on his own property.

13. ELIZONDO drew his sidearm and aimed it at RINCON. RINCON

immediately put both hands in the air and gave ELIZONDO permission to take

his rifle and requested the officer not shoot him. During the entirety of this

encounter RINCON was calm, non-combative, reasonable, posing no threat to

ELIZONDO or any of the other officers.

14. ELIZONDO then took RINCON’s phone/recording device and then struck

RINCON in the throat and pushed him back. ELIZONDO then took RINCON’s

rifle, removed the ammunition, and placed it on the hood of his cruiser.

RINCON asked if he was under arrest and ELIZONDO stated “no”.

ELIZONDO again asked RINCON to provide an ID, and did not request

Plaintiffs’ Original Complaint for Civil Rights Violations - USC Title 42 § 1983 Page 5
Case 5:21-cv-00045 Document1 Filed on 04/27/21 in TXSD Page 6 of 17

identifying information. RINCON stated that in light of Texas Penal Code

38.02 he did not have to provide any identification.

15. At about this time, approximately 5 other police cruisers arrived on scene

with approximately 8 other officers, and only officer R. Rodriguez

demonstrated use of an active bodycam and dashcam (see Exhibit 3 and

Exhibit 4).

16. With several officers directing flashlight beams and car lights on

RINCON, ELIZONDO made additional requests for ID to which RINCON

stated that he was not lawfully required to do so. ELIZONDO then directed

another officer to place RINCON in handcuffs. ELIZONDO then took

RINCON’s cell phone as RINCON was recording, disabled the cell phone’s

recording.

17. As this officer had completed handcuffing RINCON, he positioned his arm

under RINCON’s forearm and a top RINCON’s shoulder and lifted until

RINCON stated his shoulder had popped and was now hurting. Despite

RINCON’s complaint of intense pain this officer continued this hold for several

Plaintiffs’ Original Complaint for Civil Rights Violations —- USC Title 42 § 1983 Page 6
Case 5:21-cv-00045 Document1 Filed on 04/27/21 in TXSD Page 7 of 17

minutes. During this encounter RINCON twice requested that he would lke

assistance from Emergency Medical Services (EMS) to examine his shoulder.

To RINCON’s knowledge, EMS was never called and at no point did they arrive

on scene.

18. While RINCON was handcuffed ELIZONDO and at least one other officer

began removing RINCON’s wallet and other items from his from his pockets

and searching the contents of the wallet. RINCON asked if he was under

arrest, to which ELIZONDO stated that RINCON was not under arrest.

ELIZONDO told RINCON that he was being a “cabron, (translation: ass or

jerk) by not complying with his request for RINCON to furnish ID. Further, at

no time during the encounter was RINCON told by any officer that he was

being detained or placed under arrest.

19. After reviewing the contents of RINCON’s wallet, ELIZONDO directed the

unknown officer who had handcuffed RINCON to uncuff RINCON.

ELIZONDO then and handed him back his phone/recording device. Within

Plaintiffs’ Original Complaint for Civil Rights Violations — USC Title 42 § 1983 Page 7
Case 5:21-cv-00045 Document1 Filed on 04/27/21 in TXSD Page 8 of 17

moments RINCON was handed his rifle, wallet, and items removed from his

pockets.

20. When ELIZONDO observed RINCON recording the conversation,

ELIZONDO took RINCON’s phone/recording device from his hand, turned off

the video recording and held RINCON’s phone. After several moments,

ELIZONDO handed RINCON his phone back. As ELIZONDO and the officers

continued their explanations as to why his and the other officers’ conduct was

proper and why RINCON was being “stupid” and a “clown”, RINCON began

recording, again.

21. Within moments, ELIZONDO realized that RINCON was again recording

and took RINCON’s from him, again, and disabled the phone from recording

the encounter. As ELIZONDO took RINCON’s phone he stated to RINCON to

“stop being a clown” by recording the encounter. ELIZONDO interfered with

RINCON recording the encounter by taking RINCON’s phone/recording device

on at least 2 occasions and disabling phone recording.

Plaintiffs’ Original Complaint for Civil Rights Violations — USC Title 42 § 1983 Page 8
Case 5:21-cv-00045 Document1 Filed on 04/27/21 in TXSD Page 9 of 17

22. While recording the last time, RINCON saw plain clothes officer who was

identified as a Lieutenant. RINCON asked for this man to identify himself by

providing his name and badge number. This man refused stating that RINCON

was “cleared” after having checked RINCON’s ID retrieved from RINCON’s

wallet and that the 30-minute encounter was now over.

23. After returning home and RINCON, who was unable to sleep because of

the intense pain in his shoulder, RINCON, who been in constant pain because

of the shoulder injury, went to the hospital to receive medical evaluation and

treatment of his left shoulder. The action of the unknown officer when

RINCON was handcuffed resulted injury to RINCON’s left shoulder, his

rotator cuff, which was medically treated by injection, immobilization, and

medication. Since this incident RINCON has suffered reduced range of motion

and pain.

24, Later that night, RINCON encountered the male officer who had

handcuffed and injured his shoulder. RINCON asked this male officer for an

event or report number and was provided with police event #4260026. After

Plaintiffs’ Original Complaint for Civil Rights Violations — USC Title 42 § 1983 Page 9
Case 5:21-cv-00045 Document 1 Filed on 04/27/21 in TXSD Page 10 of 17

securing this event report from the police department it provided the employee

numbers of the officers on-scene that evening. These included employees’

numbers #1412, #4605, #7553, #7804, #4298, #8223, and #7804, see Exhibit 2.

IV. CAUSES OF ACTION

 

CAUSE T

(42 U.S.C. § 1983; 1s* Amendment- Right to Record the Police)

25. Plaintiff repeats and re-alleges the allegations contained in paragraphs 1

through 24 above and incorporates the same as if set forth in full.

26. ELIZONDO knew or should have known that recording the police in the

performance of their duties is an established and protected 1s* Amendment

right in the state of Texas since 2017.

27. During this encounter, at least on 2 occasions, ELIZONDO interfered with

RINCON’s protected right by taking RINCON’s cellular device from this

Plaintiff and disabling the recording feature.

28. In so doing, Defendant ELIZONDO violated Plaintiffs rights relating to

the 1st Amendment and did so with deliberate indifference.

Plaintiffs’ Original Complaint for Civil Rights Violations — USC Title 42 § 1983 Page 10
Case 5:21-cv-00045 Document 1 Filed on 04/27/21 in TXSD Page 11 of 17

29. As a direct and proximate consequence of the acts of this Defendant,

RINCON has suffered and continues to suffer injury therefrom and is entitled

to recover damages accordingly.

CAUSE 2

(42 U.S.C. § 1983; 44» Amendment- Unreasonable Seizure)

30. Plaintiff repeats and re-alleges the allegations contained in paragraphs 1

through 29 above and incorporates the same as if set forth in full.

31. ELIZONDO knew or should have known that by taking RINCON’s

phone/recording device absent warrant or other valid cause is a violation of an

established and protected 4tt Amendment right in the state of Texas; the right

to be free from unreasonable searches and seizures.

32. During this specific encounter, at least on 2 occasions, ELIZONDO

violated RINCON’s established and protected right by unlawfully taking

RINCON’s cellular device from this Plaintiff hands and disabling the recording

feature.

Plaintiffs’ Original Complaint for Civil Rights Violations — USC Title 42 § 1983 Page 11
Case 5:21-cv-00045 Document 1 Filed on 04/27/21 in TXSD Page 12 of 17

33. In so doing, Defendant ELIZONDO violated Plaintiffs rights relating to

the 4th Amendment and did so with deliberate indifference.

34. As a direct and proximate consequence of the acts of this Defendant,

RINCON has suffered and continues to suffer injury therefrom and is entitled

to recover damages accordingly.

CAUSE 3
(42 U.S.C. § 1983; 44» Amendment- Unreasonable Seizure)

35. Plaintiff repeats and re-alleges the allegations contained in paragraphs 1

through 34 above and incorporates the same as if set forth in full.

36. ELIZONDO knew or should have known that by searching RINCON’s

person, clothing, and personal effects when RINCON was not under arrest,

absent warrant, or other valid cause violated RINCON’s established and

protected 4th Amendment right to be free from unreasonable searches and

seizures.

37. In so doing, Defendant ELIZONDO violated Plaintiffs rights relating to

the 4» Amendment and did so with impunity and deliberate indifference.

Plaintiffs’ Original Complaint for Civil Rights Violations — USC Title 42 § 1983 Page 12
Case 5:21-cv-00045 Document1 Filed on 04/27/21 in TXSD Page 13 of 17

38. As a direct and proximate consequence of the acts of this Defendant,

RINCON has suffered and continues to suffer injury therefrom and is entitled

to recover damages accordingly.

CAUSE 4

(42 U.S.C. § 1983; 44 Amendment- Excessive Force)

39. Plaintiffs repeat and re-allege the allegations contained in paragraphs 1

through 38 above and incorporate the same as if set forth in full.

40. Defendant ELIZONDO knew or should have known that peace officers

cannot make commit acts of excessive force against unarmed and non-

combative citizens. ELIZONDO struck RINCON in the throat to push him back

when RINCON was not under arrest, was unarmed, and posed no threat.

41. In so doing, Defendant ELIZONDO violated Plaintiffs rights relating to

the 4th Amendment and did so with deliberate indifference.

42. As a direct and proximate consequence of the acts of this Defendant,

RINCON haa suffered and continues to suffer injury therefrom and is entitled

to recover damages accordingly.

Plaintiffs’ Original Complaint for Civil Rights Violations - USC Title 42 § 1983 Page 13
Case 5:21-cv-00045 Document 1 Filed on 04/27/21 in TXSD Page 14 of 17

CAUSE 5

(42 U.S.C. § 1983; 44 Amendment- Excessive Force)

43. Plaintiffs repeat and re-allege the allegations contained in paragraphs 1

through 42 above and incorporate the same as if set forth in full.

44, The unnamed officer knew or should have known that peace officers

cannot make or commit acts of excessive force against unarmed and non-

combative citizens especially when hand-cuffed and posing no threat. This

officer acting on behalf of the City of Laredo forced RINCON’s shoulder in an

unnatural position so as to injure his rotator cuff and cause permanent injury

to RINCON’s shoulder.

45. In so doing, this officer, acting in the name of the city of Laredo violated

Plaintiffs rights relating to the 4 Amendment and did so with deliberate

indifference.

46. As a direct and proximate consequence of the acts of this Defendant,

RINCON has suffered and continues to suffer injury therefrom and is entitled

to recover damages accordingly.

Plaintiffs’ Original Complaint for Civil Rights Violations — USC Title 42 § 1983 Page 14
Case 5:21-cv-00045 Document1 Filed on 04/27/21 in TXSD Page 15 of 17

V. PRAYER FOR RELIEF

 

WHEREFORE, Plaintiff prays that this honorable court find as follows:

a. That ELIZONDO violated RINCON’s 1st amendment right to video

record his encounter with ELIZONDO by taking his phone/recording

device as described,

b. That ELIZONDO violated RINCON’s 4th amendment right to be free

from unreasonable searches and seizures when he seized RINCON’s

phone/recording as described,

c. That ELIZONDO violated RINCON’s 4 amendment right to be free

unreasonable searches when he acted with excessive force when he

grabbed RINCON by the throat and took his phone as described.

d. That the unnamed officer in the name of the city of Laredo violated

RIONCON’s 4» Amendment right to be from excessive force when he

forced RINCON’s shoulder into an unnatural position when this

plaintiff was standing idle and acting in compliance and did thereby

causing immediate and permanent injury to RINCON.

Plaintiffs’ Original Complaint for Civil Rights Violations —- USC Title 42 § 1983 Page 15
Case 5:21-cv-00045 Document 1 Filed on 04/27/21 in TXSD Page 16 of 17

e. That ELIZONDO and the unnamed officer acted within the policies
and procedures of the City of Laredo’s Police Department in violating
RINCON’s protected rights as described.

Plaintiffs pray for relief against Defendants, jointly and severally, as follows:

f. Enter judgment against ELIZONDO and each and every defendant
individually named and find them jointly and severally liable;

g. Find that the Plaintiff is the prevailing party in this case and award
attorney's fees and costs, according to federal law, as noted against
defendants ELIZONDO and the City of Laredo;

h. Award punitive damages against all named defendants jointly and
severally in their respective individual capacities in the amount of
$100,000.00;

i. Award exemplary damages against all named defendants jointly and
severally in the amount of $1,000,000.00, so as prevent any similar
type of deprivation of rights in the future.

j. And grant such other and further relief as appears reasonable and

just, to which Plaintiff shows himself entitled.

DEMAND FOR TRIAL BY JURY REQUESTED HEREIN

I, ISMAEL RINCON, DECLARE UNDER PENALTY OF PERJURY
THAT THE FOREGOING IS TRUE AND CORRECT TO THE BEST OF
MY KNOWLEDGE.

Plaintiffs’ Original Complaint for Civil Rights Violations - USC Title 42 § 1983 Page 16
Case 5:21-cv-00045 Document 1 Filed on 04/27/21 in TXSD Page 17 of 17

DATED this 26th day of April, 2021.

Ismael Rincon

1102 S. Meadow

Laredo, Texas 78043
(210)729-9991

Email: ismarincon@hotmail.com

 

In Proper Person

Plaintiffs’ Original Complaint for Civil Rights Violations — USC Title 42 § 1983 Page 17
